Citation Nr: 0508211	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's asserted in-service noncombat stressor 
remains unverified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1966 to May 
1977.  Service medical records are devoid of any complaints 
or diagnoses referable to PTSD.  The veteran's April 1966 
enlistment and April 1977 separation examinations were also 
devoid of any diagnoses of PTSD.

Service personnel records indicate the veteran was stationed 
in Vietnam from February 1971 to January 1972.  His military 
occupational specialty (MOS) was as an administrative 
specialist.  The veteran was in Vietnam during the Counter 
Offensive Phase VII, and Consolidation I & II.  The veteran 
was awarded the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and the Vietnam Cross 
of Gallantry with Palm.

The veteran filed his claim of entitlement to service 
connection for PTSD in November 2001.  In support of his 
claim, the veteran asserts that while he was stationed in 
Vietnam, he married a Vietnamese woman named [redacted].  He 
indicated that he witnessed her death along with that of his 
unborn child.  In various statements, he contends that this 
traumatic experience led to his avoidance of crowds, 
decreased interest in pleasurable activities, sleeplessness, 
anger, exaggerated startle response, and difficulty 
maintaining employment.

Private medical records from the Tuscola Behavioral Health 
System dated in October 2001 note the veteran reported being 
diagnosed with PTSD between 1981 and 1983.  The records 
indicate the veteran revealed that he witnessed his wife 
being killed.  He was diagnosed with Depression, not 
otherwise specified, and rule out PTSD.  An entry dated in 
October 2002 shows the veteran carried a diagnosis of PTSD.

Additional treatment notes from Tuscola Behavioral Health 
System dated in 2003 further indicate the veteran was 
diagnosed with PTSD.  These notes also reveal the veteran 
carried a co-morbid diagnosis of depression, not otherwise 
specified. 

Attempts were made to verify the veteran's asserted noncombat 
stressor, i.e. murder of his wife and unborn child.  A July 
2003 response from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) stated that incidents 
involving civilians or civilian establishments, unless 
officially reported and documented, were not normally found 
in combat records.

Records from the Social Security Administration (SSA) 
indicate the veteran carried a primary diagnosis of PTSD and 
a secondary diagnosis of Depressive Disorder.  The veteran's 
disability began in October 2001.  The disability award was 
based on a review of medical records, to include treatment 
notes from Tuscola Behavioral Health System, Thumb Area 
Behavioral Services Center, and MPA Group, LTD.

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The November 2001 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the July 2002 rating decision, the 
January 2003 statement of the case (SOC), the June 2004 and 
October 2004 supplemental statements of the case (SSOC), and 
the May 2002 letter explaining the provisions of the VCAA.  

The May 2002 letter clearly indicated what type of evidence 
was necessary to establish service connection for PTSD.  The 
letter specifically provided the veteran with notice of the 
VCAA and explained the respective rights and responsibilities 
under the VCAA.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Private treatment 
records, SSA records, and statements of the veteran have been 
obtained in support of his claim.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  This requirement of the 
VCAA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of three years to respond to that VCAA notice, and 
that the appellant has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claim.  Id.  Attempts to verify the 
asserted in-service stressors with USASCRUR have also been 
made.  Two attempts were made to obtain treatment records 
from Caro Community Health.  The veteran was notified of 
these attempts and the lack of response in May 2003.  He was 
informed that he should contact Caro directly and submit any 
records received.  The veteran did not submit any records 
from this provider. The Board finds that there will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  A letter 
informing the veteran of the pertinent provisions of the VCAA 
was sent to him in May 2002, prior to the rating decision on 
appeal. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted, the veteran has been 
afforded several opportunities to submit additional 
evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The July 2002 rating decision, January 2003 
SOC, June 2004 and October 2004 SSOCs, and the May 2002 
notice in essence invited the veteran to submit any 
evidence he had regarding the matter at issue.  Also, 
the Board notes that the medical records collectively 
address the relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

PTSD

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  In various statements, the 
veteran has asserted that his witnessing of the death of his 
Vietnamese wife and unborn child led to his current 
diagnosis of PTSD.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Service medical records are devoid of any treatment for or 
complaints of PTSD.  The earliest post-service diagnosis of 
PTSD of record appears to be dated 2002 some 25 years after 
the veteran's separation from service.  While it appears 
that the veteran was diagnosed with depression in 2001, this 
is still some 24 years after the veteran's separation from 
service.

In the instant case, while it is noted that some medical 
evidence of record contains diagnoses of PTSD, the Board is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Even if the Board were 
to concede a diagnosis of PTSD, the veteran has not provided 
credible supporting evidence that the in-service stressor 
occurred or that he engaged in combat with the enemy.  38 
C.F.R. § 3.304(f).

While the veteran's personnel records indicate he was 
stationed in Vietnam from February 1971 to January 1972, 
USASCRUR has indicated that the death of the veteran's wife, 
[redacted], and their unborn child could not be verified because 
incidents involving civilians, unless officially reported and 
documented, were not normally found in combat records.  
Thus, the veteran's stressor remains unverified.

The veteran alternatively asserted that the award of the 
Vietnam Cross of Gallantry with Palm was evidence of combat.  
As noted previously, the veteran's MOS was as an 
administrative specialist.  Pursuant to M21-1, Part III, 
individual decorations, which serve as evidence that the 
veteran engaged in combat include such medals as the Combat 
Infantryman Badge, the Purple Heart, and the Bronze Star 
Medal with "V" device.  VA does not recognize the Vietnam 
Cross of Gallantry as presumptive participation in combat.  
Historically, the Vietnam Cross of Gallantry was a foreign 
decoration awarded by the Vietnamese government to every 
American who served in Vietnam.  When it was awarded to 
units on the Army Level, it was decorated with a palm.  In 
any event, the veteran has not asserted that the claimed 
stressor is related to combat.

As the veteran's stressor has not been verified, a link has 
not been established between any of the veteran's current 
symptoms and an in-service stressor.  Therefore, the 
preponderance of the evidence is against his claim for 
service connection for PTSD.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


